DETAILED ACTION
Applicant’s amendment filed January 7, 2021 is acknowledged.
	Claims 1, 3, 10, 11, 13, and 14 have been amended.
Claims 12 and 15-20 are cancelled.
Claims 1-11, 13, and 14 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (hereinafter Sadeghi) (U.S. Patent Application Publication # 2018/0302196 A1) in view of Shu et al. (hereinafter Shu) (U.S. Patent Application Publication # 2014/0362798 A1), and further in view of KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2020/0045698 A1).
Regarding claim 1, Sadeghi teaches and discloses a communication device (102, figure 1B) for handling a hybrid automatic repeat request (HARQ) transmission, comprising: a storage unit (130/132, figure 1B), for storing instructions of: 
performing a first downlink (DL) reception (grant; [0006]) in a first subframe from a serving cell (abstract; [0006]; teaches a first reception/grant in a first subframe of a set of subframes from the serving cell); and 
transmitting a first HARQ feedback (DL HARQ feedback) in a second subframe (another subframe) to the serving cell in response to the first DL reception (grant) (abstract; [0101]; [0116]; [0117]; [0118]; [0123]; teaches determining the subframe used to transmit the HARQ feedback based on a grant from the first subframe and preconfigured timing and HARQ process timing), wherein the first HARQ timing is for transmitting the first HARQ feedback of a packet received according to the first DL reception, and the first HARQ timing is indicated by the network ([0117]; [0118]; teaches receiving a grant including HARQ process timing and transmitting using indicated subframes to use for HARQ feedback); and 
(118, figure 1B), coupled to the storage unit, configured to execute the instructions stored in the storage unit (figure 1B; [0038]; processor coupled to memory to execute instructions). 
However, Sadeghi may not expressly disclose wherein the second subframe is determined according to the first subframe and a sum of a predetermined timing and a first HARQ timing.
Nonetheless, in the same field of endeavor, Shu teaches and suggests wherein the second subframe (UL subframe) is determined according to the first subframe and a sum of a predetermined timing (offset value) and a first HARQ timing (HARQ feedback timing) ([0070]; [0073]; [0082]; claim 50; teaches determining a new subframe for transmitting a HARQ feedback by adding an offset to the HARQ timing in order to shift the HARQ feedback timing to a new subframe).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subframe is determined according to the first subframe and timing of HARQ feedback and timing offset as taught by Shu with the method as disclosed by Sadeghi for the purpose of communicating HARQ feedback and eliminating HARQ feedback loss issues, as suggested by Shu.
However, Sadeghi, as modified by Shu, may not expressly disclose the first HARQ timing is indicated by a DL control information (DCI) transmitted by the network (although Sadeghi does teach and suggest that UL scheduling timing and re-transmission timing information is based on the UL/DL configuration in the DCI format; [0083]).
([0125]; [0161]; “…the base station may inform the timing k through the higher layer signaling or a DCI of the downlink control channel…”; [0162]; [0163]; teaches informing timing through a DCI transmitted by the base station).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate informing timing through a DCI transmitted by the base station as taught by Kim with the method as disclosed by Sadeghi, as modified by Shu, for the purpose of communicating HARQ feedback and reducing latency of the wireless communications, as suggested by Kim

Regarding claim 2, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the predetermined timing is a fixed value stored in the communication device, or is configured by the serving cell ([0018]; known timing rules by the WTRU). 

Regarding claim 4, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the sum of the predetermined timing and the first HARQ timing is determined according to a DCI for the first DL reception ([0083]; [0084]; [0170]). 

Regarding claim 5, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the first HARQ timing indicates whether the first HARQ feedback is postponed and/or a time period postponed with respect to the predetermined timing ([0101]; [0118]; [0123]; [0125]). 

Regarding claim 6, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the storage unit further stores the instruction of: performing a second DL reception in a third subframe from the serving cell (abstract; [0006]; teaches a first reception/grant in a first subframe of a set of subframes from the serving cell); and transmitting a second HARQ feedback in a fourth subframe to the serving cell in response to the second DL reception, wherein the fourth subframe is determined according to the third subframe, and a sum of the predetermined timing and a second HARQ timing (abstract; [0101]; [0116]; [0117]; [0118]; [0123]; teaches the determining the subframe used to transmit the HARQ feedback based on a grant from the first subframe and preconfigured timing and HARQ process timing). 

Regarding claim 7, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to a time-domain bundling, when the second subframe and the fourth subframe are the same subframe ([0086]). 

Regarding claim 8, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to the sum of the predetermined timing and the first HARQ timing and the sum of the predetermined timing and the second HARQ timing, when the second subframe and the fourth subframe are the same subframe ([0086]; [0101]; [0116]; [0117]; [0118]; [0123]). 

Regarding claim 9, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to a first DCI for the first DL reception and a second DCI for the second DL reception, when the second subframe and the fourth subframe are the same subframe ([0084]; [0086]). 

Regarding claim 10, Sadeghi, as modified by Shu and Kim, further teaches and discloses wherein the first HARQ feedback is transmitted via a dedicated resource, and the dedicated resource is determined according to a higher layer configuration, a shift for the second subframe and/or a number of control channel element (CCE) indices of a DCI corresponding to the first DL reception ([0083]; [0084]; [0097]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (hereinafter Sadeghi) (U.S. Patent Application Publication # 2018/0302196 A1) in view of Shu et al. (hereinafter Shu) (U.S. Patent Application Publication # 2014/0362798 A1) and KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2020/0045698 A1), and further in view of YANG et al. (hereinafter Yang) (U.S. Patent Application Publication # 2017/0215202 A1).
Regarding claim 3, Sadeghi, as modified by Shu and Kim, discloses the claimed invention, but may not expressly disclose wherein the DCI is a common DCI.
Nonetheless, in the same field of endeavor, Yang teaches and suggests wherein the DCI is a common DCI ([0172]; [0173]; teaches a common DCI).
.

Claims 11, 13, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereinafter Takeda) (U.S. Patent Application Publication # 2017/0280448 A1) in view of Kuchibhotla et al. (hereinafter Kuchibhotla) (U.S. Patent Application Publication # 2017/0359810 A1) and further in view of Lee et al. (hereinafter Lee) (U.S. Patent Application Publication # 2015/0043480 A1).
Regarding claim 11, Takeda teaches and discloses a communication device (20, figure 21) for handling a hybrid automatic repeat request (HARQ) transmission, comprising: a storage unit (inherent component of the user terminal, figure 21), for storing instructions of: 
performing a first downlink (DL) reception in a first subframe from a serving cell (abstract; [0013]; teaches a DL data signal reception); 
determining whether a second subframe (UL subframe) scheduled for a first HARQ feedback (feedback acknowledgement) in response to the first DL reception is clear according to a result of a listen before talk (LBT) (abstract; [0013]; [0051]; teaches determining the subframe scheduled for sending a feedback HARQ acknowledgement based on a LBT result); 
transmitting the first HARQ feedback in the second subframe to the serving cell, when the second subframe is clear according to the result of the LBT (abstract; [0013]; [0051]; teaches transmitting the feedback HARQ when the result is LBT_idle), wherein the first HARQ feedback is transmitted via first resource ([0092]; teaches using resources to transmit the HARQ feedback); and 
stopping transmitting the first HARQ feedback in the second subframe to the serving cell, when the second subframe is not clear according to the result of the LBT (abstract; [0013]; [0051]; teaches suspending signal transmission of the feedback HARQ when the result is LBT_busy); and 
a processing circuit (204, figure 21), coupled to the storage unit, configured to execute the instructions stored in the storage unit (figure 21; [0168]). 
However, Takeda may not explicitly disclose a first dedicated resources for transmitting the first HARQ feedback, and the first dedicated resource is determined according to a higher layer configuration, a first shift for the second subframe and/or the number of first CCE indices of a first DL control information (DCI) corresponding to the first DL reception; and determining a second dedicated resource for the first HARQ feedback.
Nonetheless, in the same field of endeavor, Kuchibhotla teaches and discloses dedicated resources related to wherein the first HARQ feedback is transmitted via a first dedicated resource ([0065]; “…a dedicated PDSCH resource like in Semi Persistent Scheduling (SPS), where the ACK/NACK feedback can be similar to Rel-8, such as a dynamic ACK/NACK based on a Control Channel Element (CCE) index…”), and the first dedicated resource is determined according to a higher layer configuration, a first shift for the second subframe ([0100]; “…transmit HARQ ACK in n+2 instead of n+4…”; shift in the subframe) and/or the number of first CCE indices of a first DL ([0065]; [0066]; teaches determining dedicated resources for transmitting HARQ feedback where the dedicated resources are determined according to a shift in subframes and a CCE index; [0100]; [0120]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining dedicated resources for transmitting HARQ feedback where the dedicated resources are determined according to a shift in subframes and a CCE index as taught by Kuchibhotla with the method as disclosed by Takeda for the purpose of communicating HARQ feedback faster, as suggested by Kuchibhotla.
However, Takeda, as modified by Kuchibhotla, may not expressly disclose determining a second dedicated resource of a third subframe for the first HARQ feedback, performing a second DL reception in a fourth subframe from the serving cell, and transmitting the first HARO feedback and a second HARO feedback in response to the second DL reception to the serving cell in a third dedicated resource of a fifth subframe scheduled for the second HARO feedback.
Nonetheless, in the same field of endeavor, Lee teaches and suggests determining a second dedicated resource of a third subframe for the first HARQ feedback ([0042]; “…a dedicated PUCCH resource for sending ACK/NACK responses…”), performing a second DL reception (downlink subframe; [0041]; [0042]) in a fourth subframe from the serving cell, and transmitting the first HARO feedback and a second HARO feedback in response to the second DL reception to the ([0041]; [0042]; teaches using dedicated resources for particular subframe for transmitting AKC/NACK responses based on the downlink subframe; “…The ACK/NACK responses occupy the same dedicated PUCCH resource within their respective uplink subframes…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using dedicated resources for particular subframe for transmitting AKC/NACK responses based on the downlink subframe as taught by Lee with the method for transmitting HARQ transmission based on a result of LBT as disclosed by Takeda, as modified by Kuchibhotla, for the purpose of communicating HARQ feedback.

Regarding claim 13, Takeda, as modified by Kuchibhotla and Lee, discloses the claimed invention, but may not expressly disclose wherein the third dedicated resource is determined according to a second higher layer configuration, a shift for the second subframe and/or a number of second CCE indices of second DCI corresponding to the second DL reception. 
Nonetheless, Kuchibhotla further teaches and suggests wherein the third dedicated resource is determined according to a second higher layer configuration, a shift for the second subframe and/or a number of second CCE indices of second DCI corresponding to the second DL reception ([0065]; [0066]; teaches determining dedicated resources for transmitting HARQ feedback where the dedicated resources are determined according to a shift in subframes and a CCE index; [0100]; [0120]).

Regarding claim 14, Takeda, as modified by Kuchibhotla and Lee, further teaches and discloses wherein the communication transmits the first HARQ feedback and the second HARQ feedback according to a time-domain bundling ([0128]; [0135]). 

Response to Arguments
Applicant's arguments filed January 7, 2021 with respect to claims 1-11, 13, and 14 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Consider claim 11, Applicant argues, on pages 10-12 of the Remarks, that Kuchibhotla does not teach “the first dedicated resource is determined according to a higher layer configuration, a first shift for the second subframe and/or the number of first CCE indices of a first DL control information (DCI) corresponding to the first DL reception; and determining a second dedicated resource for the first HARQ feedback”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Takeda, as modified by Kuchibhotla and Lee, does teaches and suggest the first dedicated resource is determined according to a higher layer configuration, a first shift for the second subframe and/or the number of first CCE indices of a first DL control information (DCI) corresponding to the first DL reception; and determining a second dedicated resource for the first HARQ feedback.

Kuchibhotla clearly teaches and suggests determining dedicated resources for transmitting HARQ feedback where the dedicated resources are determined according to a shift in subframes and a CCE index (“…a dedicated PDSCH resource like in Semi Persistent Scheduling (SPS), where the ACK/NACK feedback can be similar to Rel-8, such as a dynamic ACK/NACK based on a Control Channel Element (CCE) index…”; “…transmit HARQ ACK in n+2 instead of n+4…”; shift in the subframe).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining dedicated resources for transmitting HARQ feedback where the dedicated resources are determined according to a shift in subframes and a CCE index as taught by Kuchibhotla with the method as disclosed by Takeda for the purpose of communicating HARQ feedback faster, as suggested by Kuchibhotla.
Therefore, based on the broadest reasonable interpretation, the combination of Takeda, Kuchibhotla, and Lee still teaches and suggests the first dedicated resource is determined according to a higher layer configuration, a first shift for the second subframe and/or the number of first CCE indices of a first DL control information (DCI) 
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Suk Jin Kang/
Examiner, Art Unit 2477
March 10, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477